Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance:
Rejoinder
None of the cited references, alone or in combination, teach the specific clock signal modulation based on charging time as recited in claims 1 and 14.
Gong (US 2005/0057551) teaches modulating a clock signal based on a vertical sync signal, but does not teach utilizing a spread-spectrum component.
Ahn (US 2011/0273433) teaches utilizing a spread-spectrum component to modulate the charging time of specific waves, but does not teach modulating the display component charging time based on a modified clock signal.
Kim (US 2014/0043317) teaches utilizing a spread-spectrum technique to alter the charging time of image data, but does not teach specifics of determining the charging time as recited in claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.

/RAM A MISTRY/Primary Examiner, Art Unit 2691